      Case 2:19-cv-00390-TOR      ECF No. 218   filed 07/30/21   PageID.3224 Page 1 of 7




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7        ISAAC GORDON, an individual, and
          all those similarly situated,            NO. 2:19-CV-0390-TOR
 8
                                 Plaintiff,        ORDER DENYING DEFENDANT’S
 9                                                 MOTION FOR PARTIAL
               v.                                  RECONSIDERATION AND
10                                                 GRANTING MOTION TO
          ROBINHOOD FINANCIAL, LLC, a              EXPEDITE
11        Delaware limited liability company,

12                               Defendant.

13

14            BEFORE THE COURT are Defendant’s Motion for Partial Reconsideration

15   (ECF No. 214) and Defendant’s Motion to Expedite (ECF No. 215). These matters

16   were submitted for consideration without oral argument. The Court has reviewed

17   the record and files herein, and is fully informed. For the reasons discussed below,

18   Defendant’s Motion for Partial Reconsideration (ECF No. 214) is DENIED and

19   Defendant’s Motion to Expedite (ECF No. 215) is GRANTED.

20   //


           ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL
           RECONSIDERATION AND GRANTING MOTION TO EXPEDITE ~ 1
     Case 2:19-cv-00390-TOR     ECF No. 218    filed 07/30/21   PageID.3225 Page 2 of 7




 1                                   BACKGROUND

 2         This case concerns the “Refer a Friend” (“RAF”) marketing feature from

 3   Defendant’s online investment brokerage application, which Plaintiff alleges

 4   violates the Washington Consumer Protection Act (“CPA”) by way of the

 5   Washington Commercial Electronic Mail Act (“CEMA”). The factual background

 6   is set forth in the Court’s Order Granting Class Certification. ECF No. 72.

 7         On January 25, 2021, the Court granted Plaintiff’s Motion for Class

 8   Certification. ECF No. 72. The Court appointed Isaac Gordon as the Class

 9   Representative. Id. The Court appointed Kirk D. Miller of Kirk D. Miller, P.S. as

10   Class Counsel. Id. Brian G. Cameron and Shayne J. Sutherland of Cameron

11   Sutherland, PLLC were also appointed as Co-Class Counsel. Id.

12         On February 24, 2021, the Court granted the applications of E. Michelle

13   Drake and Sophia M. Rios of Berger Montague PC to appear pro hac vice for

14   Plaintiff. ECF No. 84. On March 11, 2021, the Court appointed E. Michelle

15   Drake as co-class counsel. ECF No. 97. On April 27, 2021, the Court granted the

16   parties’ Joint Proposed Class Notice Plan and Stipulated Motion to Expedite. ECF

17   No. 106.

18         On May 11, 2021, Defendant filed a Motion to Seal, Motion to Stay, and

19   Stipulated Motion to Expedite Motion to Stay and for a Briefing Schedule. ECF

20   Nos. 107, 111, 115. Defendant raised allegations that the lawsuit was orchestrated


        ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL
        RECONSIDERATION AND GRANTING MOTION TO EXPEDITE ~ 2
     Case 2:19-cv-00390-TOR      ECF No. 218     filed 07/30/21   PageID.3226 Page 3 of 7




 1   by the transmittal of a text message by class co-counsel’s brother John Cameron.

 2   See ECF No. 172 at 9-11. Defendant also alleges that class co-counsel’s son’s

 3   friend (Nathan Budke) also sent a text message to Plaintiff. Id. However, Plaintiff

 4   contends his suit hinges on only one text message sent on July 24, 2019. See First

 5   Amended Complaint, ECF No. 9 at ¶¶ 5.8—5.10. Indeed, the FAC contains a

 6   screenshot of the text message, but the surrounding text messaging conversation is

 7   redacted. When questioned who sent him the allegedly offending text message,

 8   Plaintiff swore under oath that he was “uncertain”, that he was “uncertain” how

 9   they met, that he was “uncertain” as to their relationship, and was he was

10   “uncertain” if Plaintiff provided his phone number. ECF No. 108-4. Class counsel

11   electronically signed the answers to discovery as well. Id. Only after Defendant

12   investigated further and filed its motion to stay with supporting allegations that the

13   lawsuit was manufactured, did Plaintiff amend his answer to reveal that John

14   Cameron sent the allegedly offending text message, that he met John Cameron in

15   early January 2019 at a wine bar and restaurant that Plaintiff owned in downtown

16   Spokane, that Plaintiff met John Cameron several times during regular business

17   hours at his wine bar, that Plaintiff also played fantasy role-playing games and card

18   games with John Cameron on several occasions between March 2019 and August

19   2019, that he has socialized with him thereafter, and that Plaintiff provided his

20   phone number to John Cameron. See ECF No. 119-1.


        ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL
        RECONSIDERATION AND GRANTING MOTION TO EXPEDITE ~ 3
     Case 2:19-cv-00390-TOR      ECF No. 218    filed 07/30/21   PageID.3227 Page 4 of 7




 1          On May 26, 2021, the Court granted Defendant’s Motions to Seal and Stay.

 2   ECF No. 120. In that Order, the Court stated that the proceeding, including all

 3   deadlines, class discovery, and class notice is stayed pending Defendant’s

 4   discovery into these new allegations. See id. Following that Order, the parties

 5   engaged in extensive motion practice, including Defendant’s motion for

 6   decertification. See generally ECF Nos. 122-208. On July 27, 2021, the Court

 7   ruled on the pending motions. ECF No. 212. In that Order, the Court granted

 8   Plaintiff’s unopposed motion to withdraw as class representative, granted

 9   Defendant’s unopposed motion for decertification, denied Defendant’s motion to

10   disqualify class counsel, granted E. Michelle Drake and Sophia M. Rios’s motion

11   to withdraw as class counsel for Plaintiff, denied as moot the remaining discovery

12   motions, and remanded the case back to State Court due to the one remaining state

13   law claim for $500 on the grounds that the Court had no subject matter jurisdiction.

14   Id. Following that Order, Defendant filed the present motions. ECF Nos. 214,

15   215. The parties timely filed their respective response and reply. ECF Nos. 216,

16   217.

17                                      DISCUSSION

18      A. Motion for Reconsideration Standard

19          Motions for reconsideration are generally disfavored. “Reconsideration is

20   appropriate if the district court (1) is presented with newly discovered evidence, (2)


        ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL
        RECONSIDERATION AND GRANTING MOTION TO EXPEDITE ~ 4
     Case 2:19-cv-00390-TOR       ECF No. 218    filed 07/30/21   PageID.3228 Page 5 of 7




 1   committed clear error or the initial decision was manifestly unjust, or (3) if there is

 2   an intervening change in controlling law.” Sch. Dist. No. 1J, Multnomah Cty., Or.

 3   v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); United Nat. Ins. Co. v.

 4   Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009). “There may also be

 5   other, highly unusual, circumstances warranting reconsideration.” Sch. Dist. No.

 6   1J, 5 F.3d at 1263.

 7      B. Remand Following Decertification

 8         Defendant moves for partial reconsideration of the Court’s prior order that

 9   remanded the case on the grounds that the Court maintained subject matter

10   jurisdiction under Ninth Circuit law interpreting the Class Action Fairness Act

11   (“CAFA”). ECF No. 214 at 3. Plaintiff argues that the case no longer belongs in

12   federal court or in the alternative, Plaintiff seeks leave to amend to remove all class

13   allegations. ECF No. 216 at 3.

14         “If at any time before final judgment it appears that the district court lacks

15   subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

16   “Courts have an independent obligation to determine whether subject-matter

17   jurisdiction exists, even when no party challenges it.” Hertz Corp. v. Friend, 559

18   U.S. 77, 94 (2010). In 2010, the Ninth Circuit held that under CAFA, “post-filing

19   developments do not defeat jurisdiction if jurisdiction was properly invoked as of

20   the time of filing.” United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied


        ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL
        RECONSIDERATION AND GRANTING MOTION TO EXPEDITE ~ 5
     Case 2:19-cv-00390-TOR       ECF No. 218    filed 07/30/21   PageID.3229 Page 6 of 7




 1   Indus. & Serv. Workers Int’l Union v. Shell Oil Co., 602 F.3d 1087, 1091-92 (9th

 2   Cir. 2010). In that case, however, the Court noted that there are exceptions to this

 3   rule, “such as when a case becomes moot in the course of litigation or when there

 4   was no jurisdiction to begin with because the jurisdictional allegations were

 5   frivolous from the start.” Id. at 1092, n.3 (internal citation omitted).

 6         Defendant relies on United Steel and its stated proposition that a class action,

 7   “once properly removed, stays removed.” ECF No. 214 at 4 (citing United Steel,

 8   602 F.3d at 1091). However, the Ninth Circuit has since walked back this general

 9   rule: “Taken at face value, the stated maxim proves too much: It squarely

10   contradicts the statutory language, which provides for remand of CAFA actions on

11   (mostly) the same terms as any other case removed to federal court.” Polo v.

12   Innoventions International, LLC, 833 F.3d 1193, 1196-97 (9th Cir. 2016). The

13   primary concern in United Steel was “thwarting jurisdictional ping-pong game[s]

14   in which parties lob a case back and forth between federal and state courts as post-

15   filing developments occur.” Id. at 1197 (citing United Steel, 602 F.3d at 1090)

16   (internal quotation marks omitted).

17         Here, this case was in a procedural posture that is distinguishable from

18   United Steel, in that questions were raised as to whether the Court has, or ever had,

19   jurisdiction. Defendant argues that the case was fraudulent from the outset but that

20   this Court nonetheless has subject matter jurisdiction over such fraudulent claims.


        ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL
        RECONSIDERATION AND GRANTING MOTION TO EXPEDITE ~ 6
     Case 2:19-cv-00390-TOR      ECF No. 218    filed 07/30/21   PageID.3230 Page 7 of 7




 1   See ECF No. 214. Defendant cannot have it both ways. Such fraudulent activities

 2   that the Court expressed concern over, ECF No. 212 at 5, makes the initiation of

 3   this action frivolous from the start. United Steel, 602 F.3d at 1092, n.3. Moreover,

 4   this case is essentially moot where the class is decertified, Plaintiff has withdrawn

 5   as class representative, and Defendant asserts that Plaintiff may move for voluntary

 6   dismissal. Id. Under these circumstances, there is no risk of jurisdictional ping-

 7   pong because “this rally has concluded.” Polo, 833 F.3d at 1197. The Court finds

 8   it has not committed clear error or made a decision that is manifestly unjust.

 9   Therefore, Defendant’s motion for partial reconsideration is denied.

10   ACCORDINGLY, IT IS HEREBY ORDERED:

11         1. Defendant’s Motion for Partial Reconsideration (ECF No. 214) is

12            DENIED.

13         2. For good cause shown, Defendant’s Motion to Expedite (ECF No. 215) is

14            GRANTED.

15         The District Court Executive is directed to enter this Order and furnish

16   copies to counsel. The file remains CLOSED.

17         DATED July 30, 2021.

18

19                                  THOMAS O. RICE
                                 United States District Judge
20


        ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL
        RECONSIDERATION AND GRANTING MOTION TO EXPEDITE ~ 7
